AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of I


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After November I, 1987)


                 Sergio Humberto Cortez-Flores                              Case Number: 2:19-mj-9082

                                                                            Emerson Wheat
                                                                            Defendant's Attorney


REGISTRATION NO. 83093380
THE DEFENDANT:
 1:81 pleaded guilty to count(s) 1 of Complaint
                                          ~-~-----~~--~~~~~~~~~--~--~~

 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)                   ~~---~~-~~~~~~-~-~



 D Count(s)                                                                  dismissed on the motion of the United States.
                   ~~~~-------~~---~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               1:81 TIME SERVED                          D _ _ _ _ _ _ _ _ _ days

 1:81 Assessment: $10 REMITTED 1:81 Fine: WAIVED
 1:81 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, April 15, 2019
                                                                          Date of Imposition of Sentence
                                                   FILED
                                                      APR 1 5 20t9
                                                                           ONORABLE MITCHELL D. DEMBIN
                                                                            ITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                      2: 19-mj-9082
